Citation Nr: 0733564	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-35 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a muscle condition 
affecting the arms, back, and neck, to include as secondary 
to service-connected compartmental syndrome of the bilateral 
lower extremities, stress-related changes, status-post 
compartment release fasciotomy on the right.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from June 1982 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran perfected a timely 
appeal and requested a videoconference Board hearing which 
was held before the undersigned Acting Veterans Law Judge in 
July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As seen in his lay statements and July 2007 videoconference 
Board hearing testimony, the veteran contends that his most 
recent VA examination was inadequate for purposes of 
evaluating his service connection claim because it did not 
address his complaints of pain in his arms, back, and neck.

A review of the veteran's most recent VA examination in May 
2005 shows no indication that the VA examiner reviewed the 
claims file prior to examining the veteran.  In his 
examination report, the VA examiner noted that the veteran 
was claiming service connection for a muscle condition 
affecting the arms, back, and neck.  However, physical 
examination results were limited to the veteran's right 
wrist.  Further, the VA examiner opined only that a muscular 
condition affecting the bilateral arms, back, and neck was 
not medically related to the veteran's service-connected 
compartmental syndrome of the bilateral lower extremities; no 
opinion was requested or provided as to whether the veteran's 
claimed muscle disability involving the arms, back, and neck 
was directly related to active service.  

The Board finds that, because the May 2005 VA examination 
report does not contain sufficient detail, it must be 
returned as inadequate.  38 C.F.R. § 4.2 (2007).  Thus, on 
remand, the veteran should be scheduled for another VA 
examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 19 Vet. App. 79 (2006).

On remand, the veteran should be provided with appropriate 
notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  That should include 
providing notice of the requirements 
outlined in Dingess, 19 Vet. App. at 473.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a muscle condition 
affecting the arms, back, and neck, to 
include as secondary to service-connected 
compartmental syndrome of the bilateral 
lower extremities, stress-related changes, 
status-post compartment release fasciotomy 
on the right, since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of his claimed muscle condition 
affecting the arms, back, and neck, to 
include as secondary to service-connected 
compartmental syndrome of the bilateral 
lower extremities, stress-related changes, 
status-post compartment release fasciotomy 
on the right.

The claims folder must be made available 
to the examiner for review prior to the 
examination.  

Based on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
muscle condition of the arms, back, and 
neck began during service or is causally 
linked to any incident or finding recorded 
during service, to include as due to the 
veteran's service-connected compartmental 
syndrome of the bilateral lower 
extremities, stress-related changes, 
status-post compartment release fasciotomy 
on the right.

4.  After completion of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

